Citation Nr: 0328722	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the Togus, 
Maine, regional office (RO) of the Department of Veterans 
Affairs (VA) which denied, among other things, the veteran's 
claim of entitlement to a TDIU.  In November 2002, the Board 
remanded the appeal because the veteran requested an 
opportunity to testify at a video hearing before a Veterans 
Law Judge.  In January 2003, the veteran testified at a video 
hearing before the undersigned.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  The 
VCAA and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), essentially 
provide that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b).

Nonetheless, despite the VCAA having been in effect for 
several years, neither the veteran or his representative were 
provided by the RO any sort of notification of the VCAA and 
the effect it had on the claim for a TDIU.  Moreover, in 
Disabled Am. Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV), the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) and thereby foreclosed the Board's 
ability to remedy an RO's failure to provide the veteran with 
adequate VCAA notice, such as was attempted at the January 
2003 video hearing.  Therefore, a remand is required for the 
RO to undertake all necessary actions to insure that the 
veteran is provided adequate notice as provided by 38 
U.S.C.A. § 5103(a) (West 2002).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this regard, the Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007-10 
(Fed. Cir. Sept. 22, 2003) (PVA), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV.  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development and to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.

Next, the Board notes that a review of the record on appeal 
shows that the veteran's service connected disabilities 
include a number of musculoskeletal disabilities - low back 
strain, most recently rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); residuals of 
a fractured left knee with post-traumatic arthritis, most 
recently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260 (2003); status post 
rotator cuff repair of the right shoulder, most recently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2003); and residuals of a fractured 
right ring finger, most recently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5227-5226 
(2003).  See RO decision dated n October 2002.

In addition, the Board notes that a review of the record on 
appeal shows that the veteran's service connected fractured 
left knee and right shoulder disorder include the post 
operative scarring.  See RO decisions dated in March 1982, 
July 1998, April 2000, January 2001, and October 2002.  As to 
the left knee, the RO has also conceded that the veteran's 
disability includes both instability and limitation of 
motion.  See RO decisions dated in March 1982 and July 1998.  
Similarly, as to the low back strain, the RO has conceded 
that the veteran's disability includes adverse neurological 
symptomatology.  See RO decisions dated in July 1998 and 
December 1999.

Tellingly, the Board notes that during the pendency of the 
appeal the regulations pertaining to rating a number of 
musculoskeletal disorders, including finger and back 
disorders, were revised.  See 67 Fed. Reg. 48785-7 (July 26, 
2002) (effective August 26, 2002); 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) (effective September 26, 2003).  
Similarly, the regulations pertaining to rating scars, such 
as the post operative scarring associated with some of the 
veteran's musculoskeletal disorders, were also revised.  See 
67 Fed. Reg. 49596 (Jul. 31, 2002); 67 Fed. Reg. 58448, 58449 
(Sept. 16 2002) (effective August 30, 2002).  

Where, as here, the law or regulations changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  The Board also notes 
that the VCAA requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, because adjudication of the veteran's claim for 
TDIU is inextricably intertwined with the ratings assigned 
his service connected musculoskeletal disabilities, on 
remand, he needs to be notified of this change in law, and 
scheduled for another orthopedic examination to determine the 
current severity of his service connected musculoskeletal 
disabilities under the new and old rating criteria.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. § 5103A(d) 
(West 2002).  Such an examination is also needed to provide 
the Board with needed medical opinion evidence to rate the 
severity of the veteran's service connected musculoskeletal 
disabilities taking into account the principals of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases where the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible to find 
"separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  In a precedent 
opinion by VA General Counsel, it was noted that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability . . ."  Id.  

Therefore, on remand, the veteran needs to be scheduled for 
VA orthopedic and dermatological examinations that take into 
account the rating criteria found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7804 (2002) and 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 5257, 5260, 5261, 7801 to 7805 
(2003).  

In addition, on remand, the veteran needs to be scheduled for 
a social and industrial survey to obtain medical opinion 
evidence as to whether his service connected disabilities 
preclude him from securing or following a substantially 
gainful occupation, see 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003), or whether the service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The 
ultimate question is whether the veteran, because of his 
service-connected disorders, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  

On remand, the RO should also undertake to obtain and 
associate with the record all outstanding medical evidence.  
Specifically, a review of the record on appeal shows that the 
veteran reported that he received all of his medical care at 
the Togus Maine VA medical center (VAMC) and the Saco, Maine 
VetCenter.  Yet, a review of the record on appeal does not 
revel any treatment records from the Saco, Maine VetCenter or 
post December 2001 treatment records from the Togus Maine 
VAMC.  Therefore, on remand, the RO needs to obtain and 
associate this evidence with the record.  See 38 U.S.C.A. 
§ 5103A(d).

As to the veteran's service connected psychiatric disorder, 
the Board notes that governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, given the 
above development, on remand, the veteran should be scheduled 
for another psychiatric examination.

In summary, on remand, the veteran must be provided proper 
notice as required by Quartuccio and PVA, provided notice of 
the changes in the relevant rating criteria as required by 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993), afforded new 
VA examinations as directed by 38 U.S.C.A. § 5103A, have VA 
obtain outstanding records from the Togus, Maine VAMC and the 
Saco, Maine VetCenter, and the RO must readjudicate the 
claim.

In light of the case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the veteran begins the one year 
period.  Inform the veteran that the RO 
will hold the case in abeyance until the 
one year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the one 
year waiting period.  Further, regardless 
of whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
waive in writing any remaining response 
time.  PVA.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since 2000 for his service connected 
disabilities.  The RO should also inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if the appellant identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including all treatment 
records of his from the Saco, Maine 
VetCenter and all post December 2001 
treatment records from the Togus Maine 
VAMC.  The aid of the veteran in securing 
all identified records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  The 
examiner is to acknowledge his/her review 
of the claims folder in the examination 
report.  All indicated tests and studies, 
including x-rays, electromyography (EMG), 
and nerve conduction studies, as deemed 
appropriate by the examiners, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination report, the examiners are 
asked to answer the following questions:

a.  Low Back Strain:

i.  The examiners should provide a 
consensus opinion as to whether the 
functional debility experienced by 
the veteran more closely equates to 
an intervertebral disc syndrome with 
"severe" symptoms (persistent 
symptoms with intermittent relief), 
OR an intervertebral disc syndrome 
with "pronounced" symptoms 
(persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to site of diseased disc 
with little intermittent relief).  

ii.  The examiners should next 
provide a consensus opinion as to 
whether the functional debility 
experienced by the veteran equates 
to an intervertebral disc syndrome 
with incapacitating episodes having 
a total duration of at least four 
weeks but less than six weeks during 
the past 12 months, OR with 
incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.  

Note:  An incapacitating episode is 
defined as a period of acute signs 
and symptoms due to an 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.  

iii.  The examiners must identify 
each orthopedic and neurological 
system that is chronically disabled 
due to the veteran's service 
connected low back disorder.  
(Examples of possible orthopedic 
systems include the lumbar spine, 
the hips, the knees, and the ankles.  
Examples of possible neurological 
systems include the sciatic nerve.)  

iv.  For each service connected 
orthopedic disorder the examiners 
should conduct range of motion 
studies and provide a consensus 
opinion as to what point, measured 
in degrees, pain began with each 
range of motion and provide an 
opinion as to the amount of 
additional range of motion loss the 
veteran would experience during a 
flare-up or with fatigue.  See 
38 C.F.R. § 4.71a.

v.  As to each adversely affected 
neurological system, the examiners 
should provide a consensus opinion 
as to whether the veteran's adverse 
low back symptomatology equates to 
mild, moderate, or incomplete 
paralysis, or complete paralysis, of 
the nerve in question.  See 
38 C.F.R. § 4.124a.

b.  Residuals of a Fractured Left Knee 
with Post-Traumatic Arthritis:

i.  The orthopedist is requested to 
comment on the objective 
manifestations of any left knee 
disorder present.  

ii.  Based on a review of the 
record, the examiner is asked to 
specify whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the left knee.  

iii.  The examiner is asked to 
specify whether, and to what extent, 
if any, the veteran experiences 
functional loss due to painful left 
knee motion or weakness, and/or any 
of the other symptoms noted above 
with repeated joint use, and during 
symptom flare-ups.  To the extent 
possible, the examiner should 
express such functional loss in 
terms of degrees of limited joint 
motion, or joint weakness.

iv.  Based on the results of the 
examination and a review of the 
claims folder, the examiner is asked 
to address the following questions: 

a.  Does the veteran's left 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups etc., cause flexion 
to be limited to 15 degrees, OR 
flexion to be limited to 30 
degrees.  

b.  Does the veteran's left 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups, etc., cause 
extension to be limited to 45 
degrees, OR extension to be 
limited to 35 degrees, OR 
extension to be limited to 20 
degrees.  

c.  Does the veteran show 
evidence of left knee 
degenerative joint disease?

v.  Based on the results of the 
examination and a review of the 
claims folder, the examiner is asked 
to address whether the left knee 
disorder is manifested by slight, 
moderate, or severe subluxation or 
lateral instability.

c.  Status Post Rotator Cuff Repair of 
the Right Shoulder:

i.  The orthopedist is requested to 
comment on the objective 
manifestations of any right shoulder 
disorder present.  

ii.  Based on a review of the 
record, the examiner is asked to 
specify whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the right shoulder.  

iii.  The examiner is asked to 
specify whether, and to what extent, 
if any, the veteran experiences 
functional loss due to painful right 
shoulder motion or weakness, and/or 
any of the other symptoms noted 
above with repeated use of the joint 
and during symptom flare-ups.  To 
the extent possible, the examiner 
should express such functional loss 
in terms of degrees of limited joint 
motion, or joint weakness.

iv.  Based on the results of the 
examination and a review of the 
claims folder, the examiner is to 
address whether the veteran's right 
shoulder disorder, when taking into 
account pain, fatigue, and flare-
ups, etc., causes limited arm side 
motion to midway between the side 
and shoulder level, OR limited to 25 
degrees from the side?  Is there 
favorable ankylosis of 
scapulohumeral articulation with 
abduction to 60 degrees and the 
ability to reach the mouth and head; 
intermediate ankylosis of 
scapulohumeral articulation; or 
unfavorable ankylosis of 
scapulohumeral articulation with 
abduction limited to 25 degrees from 
the side?

d.  Residuals of a Fractured Right Ring 
Finger:

i.  Based on the results of the 
examination and a review of the 
claims folder, does the veteran's 
right ring finger disability equate 
to amputation of the finger with 
metacarpal resection?

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The examiner, prior to conducting the 
examination of the veteran, must review 
the claims folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely due to the service 
connected dysthymic disorder.  The 
examiner should assess the extent of the 
veteran's occupational and social 
impairment due solely to dysthymic 
disorder symptomatology.  Based on the 
results of the examination and a review 
of the claims file, the examiner is to 
address whether dysthymia is manifested 
by:

?	occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of 
inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to 
such symptoms as: depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep 
impairment, mild memory loss 
(such as forgetting names, 
directions, recent events)?  OR

?	Occupational and social 
impairment with reduced 
reliability and productivity 
due to such symptoms as: 
flattened affect; 
circumstantial, circumlocutory, 
or stereotyped speech; panic 
attacks (more than once a 
week); difficulty understanding 
complex commands; impairment of 
short- and long-term memory 
(e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired 
judgment, impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty 
in establishing and maintaining 
effective work and social 
relationships?  OR

?	Occupational and social 
impairment with deficiencies in 
most areas such as work, 
school, family relationships, 
judgment, thinking, or mood due 
to such symptoms as: suicidal 
ideation; obsessional rituals 
which interfere with routine 
activities; intermittently 
illogical, obscure, or 
irrelevant speech; near-
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control (such 
as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances 
(including work or work-like 
setting); or inability to 
establish and maintain 
effective relationships?  OR

?	Total occupational and social 
impairment due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to 
time or place; memory loss for 
names of close relatives, own 
occupation, or own name?

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran a VA dermatology examination to 
determine the nature, extent, and 
severity of any impairment of the right 
shoulder and left knee due to service 
connected residual scaring.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination.  Based on a review of 
the claims folder and the results of the 
examination, the examiner is to:

a.  Specify the location and size of 
each scar on the right shoulder and 
left knee resulting from the 
surgical treatment for the 
respective injuries.  

b.  As to each separately identified 
scar, address whether the scar is a 
"deep scar;" or if it causes loss 
of motion of either the right 
shoulder or left knee, and; if it 
covers an:

i.  area or areas exceeding 144 
square inches (929 sq. cm.), OR
ii.  area or areas exceeding 72 
square inches (465 sq. cm.), OR 
iii.  area or areas exceeding 
12 square inches (77 sq. cm.), 
OR 
iv.  area or areas exceeding 6 
square inches (39 sq. cm.) 

(Note:  A "deep scar" is one 
associated with underlying soft 
tissue damage).

c.  As to each separately identified 
scar, specify whether the scar is:

i.  superficial, poorly 
nourished, and has repeated 
ulceration;
ii.  tender and painful on 
objective demonstration;
iii.  superficial and unstable 
(no underlying soft tissue 
damage but there is frequent 
loss of covering skin over the 
scar); OR 
iv.  superficial and painful 
and/or causes additional loss 
in range of motion of the right 
shoulder or left knee.

6.  After associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
veteran should be afforded a VA social 
and industrial survey to assess his 
employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  In doing 
so, the RO should re-rate the veteran's 
service-connected disabilities taking 
into account considerations identified in 
the cases of Esteban and DeLuca; 
VAOPGCPREC 23-97, VAOPGCPREC 9-98, 38 
C.F.R. §§ 4.45, 4.59, new and old 
38 C.F.R. § 4.71a, and new and old 
38 C.F.R. § 4.118.  If the benefit sought 
on appeal remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

